      Case 1:16-cr-00073-MAD Document 355 Filed 04/06/21 Page 1 of 1




                                                        April 6, 2021
Hon. Mae A. D’Agostino
U.S. District Judge
Northern District of New York
James T. Foley Courthouse
445 Broadway, 1st Floor
Albany, NY 12207

            Re:   United States v. Haviaropoulos (16-cr-73)

Dear Judge D’Agostino:

       Please let this letter serve as a request on behalf of Defendant that sentencing proceedings
scheduled for Mary 4, 2021 be adjourned for ninety (90) days. AUSA Dan Hanlon consents to
this request.

      Please do not hesitate to contact me should you have any questions or concerns.

                                      Respectfully submitted,

                                     CAPEZZA HILL, LLP


                               By:
                                        Benjamin W. Hill


cc: Daniel Hanlon, Esq. (Via ECF)
